Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s addressment of the drawing objections from the Non-Final Rejection on 8/25/2020 was sufficient. The replacement drawing sheets from 11/20/2020 adequately shows the graduated volume indication lines arranged axially along the barrel.
The Applicant’s addressment of the specification objections from the Non-Final Rejection on 8/25/2020 was sufficient. 
The Applicant’s addressment of the claim objections from the Non-Final Rejection on 8/25/2020 was sufficient. The amendment to claim 1 addressed the claim objection. 
The Applicant’s addressment of the claim rejections from the Non-Final Rejection on 8/25/2020 was sufficient. The Applicant canceled claim 2 and 4 and therefore the 35 U.S.C. § 112 rejections are withdrawn.

Claim 1’s claim rejection under 35 U.S.C. § 102(A)(1) as being anticipated by Bertocci (U.S. 2013/0131606) is withdrawn due to the Applicant’s amendment to the claim. However, upon further consideration, a new ground(s) of rejection is made in view of Ellsworth (U.S. 3,325,061) in view of Woehr (U.S. 2013/0331817), Rafaat (U.S. 9,302,052) Schweblin (U.S. 4,639,248), and Ennis (U.S. 4,464,174) under 35 U.S.C § 103.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “flanges (10)” in both [0013 – 0014] and Figure 2 and “back (10)” in both [0014 – 0015] and Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The drawing objections made above would result in necessary changes to the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, second page line 2 – “said back” is unclear. Currently, it is unclear if the Applicant is referring to the “said back of the plunger” or “said back of the plunger extension” from earlier within the claim. For the purpose of examination, “said back” will be interpreted as “said back of said plunger extension”.
With regards to claim 1, second page line 2 – “said body” is unclear. Currently, it is unclear if the Applicant is referring to the “said body of the plunger” or “said body of the plunger extension” from earlier within the claim. For the purpose of examination, “said body” will be interpreted as “said body of said plunger extension”.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (U.S. 3,325,061) in view of Woehr (U.S. 2013/0331817), Rafaat (U.S. 9,302,052), Schweblin (U.S. 4,639,248), and Ennis (U.S. 4,464,174).
With regards to claim 1, Ellsworth discloses a single-hand controlled syringe (See Fig. 1) with plunger extension (See Fig. 1, #21) comprising a barrel (See Fig. 1, #6), a plunger (See Fig. 

    PNG
    media_image1.png
    241
    386
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    224
    316
    media_image2.png
    Greyscale

wherein said front (See examiner annotated Fig. 5 above) of said plunger is securely mounted (See Col. 1, line 70 “joined”) to said piston (Fig. 5, #14) which snug fit within said barrel of said syringe (See Fig. 5 for the snug fit within said barrel of said syringe); wherein said body (Fig. 5, #18) of said plunger consists of four axially-extending ribs (See Fig. 3, #18 and examiner annotated Figure 3 below) extending from an axial, central core (See examiner annotated Figure 3 below);

    PNG
    media_image3.png
    173
    292
    media_image3.png
    Greyscale

wherein said plunger extension (See Fig. 1, #21) consists of a head (See Fig. 1, #28), a back (See examiner annotated Fig. 1 below), and a body (See examiner annotated Fig. 1 below) there between; 

    PNG
    media_image4.png
    308
    487
    media_image4.png
    Greyscale

wherein said head (Fig. 1, #28) is close (Figures 1 and 5 show the head along the middle of the barrel; however one of ordinary skill in the art would understand that if the plunger extension #21 was fully depressed then the head would be close to said piston and said tip) to said piston (See Fig. 1, #14) and close to said tip (See examiner annotated Fig. 1 above) of said barrel (See Fig. 1, #6); wherein said head (Fig. 1, #28) is a generally flat pad or platform (See Fig. 1 which shows #28 being a flat pad or platform) providing a spot to depress said plunger extension (Fig. 1, #21) with a thumb (See Col. 1, lines 32 – 40 “thumb”) to move said syringe from a contracted state to a retracted state (See Col. 1, lines 32 – 40 the inwardly and outwardly 
Ellsworth fails to specifically disclose the following: wherein said tip is a luer-type lock coupling, to which a needle, tubing, or other implement can be attached; wherein said tip has an upstanding open post and a coaxial, upstanding outer sidewall formed with internally-directed helical threads; wherein said back of said plunger is integrated with said body of said plunger and is formed with outwardly-extending flanges; wherein said head oriented normal to the alignment of said body of said plunger extension; wherein said body of said plunger extension consists of four ribs extending radially outward from an axial, central core; wherein said ribs 
Although Ellsworth does not specifically disclose a tip that is a luer-type lock coupling, to which a needle, tubing, or other implement can be attached and wherein said tip has an upstanding open post and a coaxial, upstanding outer sidewall formed with internally-directed helical threads, Ellsworth does teach that the tip is a connector (See Fig. 1, #7) to which a needle (Fig. 1, #8) can be attached (See Col. 1, lines 61 – 62 “receive”). 
Furthermore, Woehr teaches a tip (See Fig. 2, #18, #22, #36, #38, #40) wherein said tip is a luer-type lock coupling (See [0039] “for use as a Luer lock”), to which a needle, tubing, or other implement can be attached (See [0038] “a syringe tip 18…for mating engagement with a female Luer, such as a catheter hub”); wherein said tip (Fig. 2, #18, #22, #36, #38, #40) has an upstanding open post (See Fig. 2, #36) and a coaxial, upstanding outer sidewall (See Fig. 2, #22) formed with internally-directed helical threads (Fig. 1, #24).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the syringe with plunger extension of Ellsworth by replacing the tip of Ellsworth with the tip taught by Woehr. One of ordinary skill in the art would have been motivated to make this modification, in order to create a tip that can be used as a Luer lock (See [0039] of Woehr).
The syringe with plunger extension of Ellsworth modified in view of the teachings of Woehr will hereinafter be referred to as the syringe with plunger extension of Ellsworth and Woehr.
 The syringe with plunger extension of Ellsworth and Woehr does not teach that said back of said plunger is integrated with said body of said plunger and is formed with outwardly-extending flanges.
However, Rafaat teaches a back (See examiner annotated Fig. 2 below) of a plunger (Fig. 1, #6) is integrated (See Fig. 1) with a body (See Fig. 1, #8) of said plunger and is formed with outwardly-extending flanges (See examiner annotated Fig. 2 below).

    PNG
    media_image5.png
    323
    604
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the syringe with plunger extension of Ellsworth and Woehr with teachings of Rafaat such that the back of the plunger of Ellsworth and Woehr is formed with outwardly-extending flanges like those taught by the back of the plunger of Rafaat. One of ordinary skill in the art would have been motivated to make this modification, as the outwardly-extending flanges would provide a larger surface area that a user could use to depress to expel or aspirate fluid. Ellsworth teaches that the syringe can be used in the customary way by pressure against the back of the plunger (See Col. 2, lines 32 – 35 of Ellsworth). Therefore 
The syringe with plunger extension of Ellsworth and Woehr modified in view of the teachings of Rafaat will hereinafter be referred to as the syringe with plunger extension of Ellsworth, Woehr, and Rafaat.
The syringe with plunger extension of Ellsworth, Woehr, and Rafaat does not teach that the head is oriented normal to the alignment of said body of said plunger extension.
However, Schweblin teaches a head (See Fig. 6, #A1 where A1 is the first bearing surface #5 according to Col. 4, lines 2 -3) oriented normal (See Fig. 4 for orientation) to the alignment of a body (See Fig. 4, #8) of a plunger, providing a spot to depress (See Fig. 5 – 6) the plunger with a thumb (See Fig. 5) to move the syringe from a contracted state to a retracted state.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the syringe with plunger extension of Ellsworth, Woehr, and Rafaat with a teaching from Schweblin such that the head of the plunger extension of Ellsworth, Woehr, and Rafaat is oriented normal to the body of the plunger extension of Ellsworth, Woehr, and Rafaat. One of ordinary skill in the art would have been motivated to make this modification, to provide a surface normal to the body of the plunger extension that the user could depress during the operation of the device (See Fig. 5 and 6 of Schweblin for the operation of a syringe with a head oriented normal to the body of the plunger extension). Note the unmodified syringe with plunger extension of Ellsworth, Woehr, and Rafaat includes a head (#28 of Ellsworth), which provides a spot to depress the plunger extension with a thumb to move the syringe from a contracted state to a retracted state. However, the modification of the syringe 
The syringe with plunger extension of Ellsworth, Woehr, and Rafaat modified in view of the teachings of Schweblin hereinafter will be referred to as the syringe with plunger extension of Ellsworth, Woehr, Rafaat, and Schweblin. 
The syringe with plunger extension of Ellsworth, Woehr, Rafaat, and Schweblin does not teach the structure that said body of said plunger extension consists of four ribs extending radially outward from an axial, central core; wherein said ribs extend entirely from said head to said back of said plunger extension and provide said body of said plunger extension with rigidity to prevent said plunger extension from bending during depression.
However, Ellsworth teaches the structure of four ribs (See Fig. 3) extending radially outward from an axial, central core of the plunger (See examiner annotated Fig. 3 below), and that the body (See examiner annotated Fig. 1 below) of the plunger extension (Fig. 1, #21) extends entirely from said head (Fig. 1, #28) to said back (See examiner annotated Fig 1 below) of said plunger extension. 

    PNG
    media_image3.png
    173
    292
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    308
    487
    media_image4.png
    Greyscale

Furthermore, Ennis teaches that the ribs (Fig. 1, #18)  provide a body with rigidity (See Col. 4, lines 49 – 51), which would help prevent the plunger from bending during depression.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the body of the plunger extension of Ellsworth, Woehr, Rafaat, and Schweblin with the structure for the ribs taught by Ellsworth. One of ordinary skill in the art would have been motivated to make this modification in order to create a body of the plunger extension with rigidity which would prevent the plunger extension from bending during depression (See Col. 4, lines 49 – 51 of Ennis). 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783